Citation Nr: 0404146	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-15 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC.

A hearing was held at the Board in July 2003 and conducted by 
the undersigned Veterans Law Judge (VLJ).

For the reasons explained below, the Board will reopen the 
claim at issue and remand it to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In December 1971, the RO denied the veteran's claim for 
service connection for bronchial asthma.  He did not appeal 
that decision, despite being notified of it and apprised of 
his procedural and appellate rights.

2.  In May 1988, the RO denied the veteran's petition to 
reopen this claim and he again did not appeal, although 
notified of the decision and apprised of his procedural and 
appellate rights.

3.  Some of the evidence received since that May 1988 
decision, however, is neither cumulative nor redundant and 
raises a reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The May 1988 decision denying the petition to reopen the 
claim for service connection for bronchial asthma is final 
and binding on the veteran based on the evidence then of 
record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.1103 (2003).

2.  But new and material evidence has been received since 
that May 1988 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1971, the RO denied service connection for 
bronchial asthma on the basis that the treatment for asthma 
in service did not constitute an aggravation of the 
preexisting asthma.  In reaching this decision, the RO 
considered the veteran's service medical records and post-
service medical records.  The October 1951 entrance 
examination noted that that the veteran had one mild attack 
of asthma three years previous, no attacks since then.  In 
September 1953, the veteran gave a 
15-year history of asthma, and he was treated for asthma.  A 
discharge examination in September 1954 showed a normal chest 
examination and chest x-ray.  

A VA hospital summary from November to December 1956 for an 
unrelated condition was considered.  The veteran stated that 
he had asthma for a number of years and that he used an 
adrenalin inhaler for practically his entire life.  There was 
no cardiovascular or respiratory conditions found, and he 
received no treatment for the condition.  A VA examination 
conducted in January 1957 showed no chest pathology and a 
chest x-ray was normal.

The RO notified the veteran of its December 1971 decision in 
a letter that same month.  The letter also apprised him of 
his procedural and appellate rights.  He did not appeal, 
however.

Many years later, in May 1988, the RO denied the veteran's 
petition to reopen this claim.  And although again notified 
of the decision-that same month, and apprised of his 
procedural and appellate rights, he again did not appeal.  
The additional evidence submitted and considered since the 
earlier December 1971 decision included a certificate of an 
attending physician noting the veteran was diagnosed with 
bronchial asthma in May 1971 and September 1971, and letters 
from a family member and a family friend stating the veteran 
had had bronchial asthma since his early childhood.

Since the veteran did not timely appeal the RO's May 1988 
decision, just like the earlier decision in December 1971, it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  Furthermore, because he did not appeal the 1988 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1988 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, 
when determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
amended version of 38 C.F.R. § 3.156(a), concerning the 
revised definition of what constitutes new and material 
evidence, is inapplicable because the veteran petitioned the 
RO to reopen his claim prior to the August 29, 2001, cutoff 
date for applying the new definition.  



Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for a preexisting condition if it was aggravated 
during service beyond its natural progression.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service.  
Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).



As for the application to reopen at issue in this particular 
appeal, the Board notes that evidence submitted since the May 
1988 RO decision includes a May 2003 letter from the 
veteran's private pulmonologist, D. Scott Cohen, M.D.  Dr. 
Cohen indicated the veteran is severely debilitated from his 
asthma/chronic obstructive pulmonary disease (COPD), and that 
a review of the historical record suggests the condition 
markedly deteriorated during his military service.

The RO originally denied the claim because there was no 
evidence that the veteran's preexisting asthma was aggravated 
by service.  This additional evidence, however, received 
since the last prior denial in May 1988, is particularly 
significant and material as this is the first competent 
medical evidence of record suggesting the veteran's 
preexisting asthma was aggravated in service.  So this letter 
is new and material evidence and, therefore, sufficient to 
reopen the claim for service connection for bronchial asthma.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).

As alluded to above, on November 9, 2000, the President 
signed into law the VCAA-which since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  But since the 
Board is reopening the claim and ordering further development 
of it before making a decision on the merits, the provisions 
of the VCAA and the additional notification and assistance 
the veteran will be afforded before deciding his claim on the 
merits will be discussed in greater detail in the REMAND 
portion of this decision.


ORDER

As new and material evidence has been received, the claim for 
service connection for bronchial asthma is reopened.  The 
appeal is allowed to this extent, and this extent only, 
subject to the further development discussed below.




REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
"A medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: . . . [i]ndicates that the claimed disability or 
symptoms may be associated with . . . another service-
connected disability."  Id.

Although Dr. Cohen stated in his May 2003 letter that a 
review of the historical record suggests the veteran's 
bronchial asthma markedly deteriorated during his military 
service, further opinion is needed to determine if the 
underlying condition, as opposed to merely the symptoms, 
worsened while on active duty.

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition.  See VAOPGCPREC  
3-2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  38 
U.S.C.A. § 1153 requires claimants to establish an increase 
in disability before VA incurs the burden of disproving 
aggravation in cases governed by the presumption of 
aggravation, while 38 U.S.C.A. § 1111 does not impose such a 
requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  38 
C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. § 
1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.

Additional medical determinations have to be made before VA 
adjudicators can properly address these determinative issues.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire his complete clinical records 
pertaining to any treatment for bronchial 
asthma that are not currently of record.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in his possession.

3.  After the above development has been 
completed, schedule the veteran for an 
appropriate examination of his bronchial 
asthma.  The designated examiner should 
be provided the claims file for a review 
of the veteran's pertinent medical 
history.  And the examiner should answer 
the following questions:

a)  Did the veteran's bronchial asthma 
clearly and unmistakably exist prior to 
him beginning active duty in the 
military?

b)  If it did, is there clear and 
unmistakable evidence indicating the 
condition did not increase in severity 
during service beyond its natural 
progression?

Please discuss the rationale of the 
opinions, whether favorable or 
unfavorable.

4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained, including the requested VA 
medical opinion and the May 2003 
statement from Dr. Cohen.  When 
readjudicating the claim, the RO must 
consider VAOPGCPREC 3-2003 (July 16, 
2003).  If service connection is not 
granted, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



